DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed July 8, 2022. As directed by the amendment: Claims 4, 7-9, 12, and 13 have been amended. Claim 1 was cancelled. Claims 2-13 are presently pending in this application.

Claim Objections
Claim 7 is objected to because of the following informalities: In ll. 2, the term “and/or” should be re-written as --or--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5, 7-10, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jansen et al. (US 2004/0230199), herein referred to as Jansen, and in view of David et al. (US 2008/0211808), herein referred to as David.
Regarding claim 2, Jansen discloses a method (Abstract) for generating a virtual model (e.g. model of femur/acetabulum) of an anatomical part (e.g. pelvis or femur) in computer-assisted surgery (Abstract), receiving signals (via registration tool, ¶87) from a surface digitizing tool (56) (e.g. registration tool will gather surface information about bones, ¶87), producing a virtual model (e.g. creating a digital model) of the selected surface of the anatomical part from the signals (via registration tool, ¶87) of the surface digitizing tool (56) and outputting the virtual model (e.g. digital model).
Yet, Jansen lacks the surface digitizing tool being flexible and deformed as placed against a selected surface of the anatomical part.
However, David teaches a surface digitizing tool (figure 1B) being flexible (¶48) and deformed (¶48) as placed against a selected surface (¶47-¶50, ¶57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jansen’s surface digitizing tool with a surface digitizing tool being flexible and deformed as placed against a selected surface as taught by David, since such a modification would be capable of matching the shape to be acquired and to provide geometric information (¶47-¶50, ¶57).
Regarding claim 4, the modified Jansen’s method has wherein the anatomical part is a pelvis (10 of Jansen) (figures 1 and 3 of Jansen), and wherein producing and outputting the virtual model (e.g. digital model) includes producing and outputting a model of an acetabulum of the pelvis (¶13 and figure 2 of Jansen).
Regarding claim 5, the modified Jansen’s method has further including identifying and outputting a center of rotation of the acetabulum using the model of the acetabulum (¶13, ¶47, figures 1-3 of Jansen).
Regarding claim 7, the modified Jansen’s method has further including positioning the model of the acetabulum (e.g. digital model) in a coordinate system (¶48 of Jansen) related to the pelvis (10 of Jansen) or the femur (20 of Jansen).
Regarding claim 8, the modified Jansen’s method has further including tracking at least one surgical instrument (e.g. reamer, rasp, impactor, ¶87 of Jansen) relative to the model of the acetabulum (e.g. digital model) and outputting a virtual representation (via real-time tracking) of the at least one surgical instrument (e.g. reamer, rasp, impactor, ¶87 of Jansen) relative to that of the acetabulum (11 of Jansen).
Regarding claim 9, the modified Jansen’s method has wherein the anatomical part is a femur (20 of Jansen) (figures 1-3 of Jansen), and wherein producing and outputting the virtual model (e.g. digital model) includes producing and outputting a model of a femoral head of the femur (figures 1-3 of Jansen).
Regarding claim 10, the modified Jansen’s method has further including identifying and outputting a center of rotation of the femur using the model of the femoral head (step 202, figure 3 of Jansen). 
Regarding claim 12, the modified Jansen’s method has further including positioning the model of the femoral head (e.g. digital model) in a coordinate system (¶48 of Jansen) related to a pelvis (10 of Jansen) or to the femur (20 of Jansen).
Regarding claim 13, the modified Jansen’s method has further including tracking at least one surgical instrument (e.g. reamer, rasp, impactor, ¶87 of Jansen) relative to the model of the femur (e.g. digital model) and outputting a virtual representation (via real-time tracking) of the at least one surgical instrument (e.g. reamer, rasp, impactor, ¶87 of Jansen) relative to that of the femur (20 of Jansen).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jansen and David as applied to claim 2 above, and further in view of Smith (US 6,581,454).
Regarding claim 3, the modified Jansen’s method discloses all the features/elements as claimed but lacks a detailed description on wherein receiving signals from the surface digitizing tool include receiving light signals from optical fibers with Braggs gratings placed against the selected surface of the anatomical part.
However, Smith teaches receiving light signals from optical fibers with Braggs gratings (col. 3, ll. 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Jansen’s method having the step of receiving signals from the surface digitizing tool with including receiving light signals from optical fibers with Braggs gratings as taught by Smith, since such a modification is a considered a well-known measurement device (col. 3, ll. 1-11). 

Claims 6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jansen and David as applied to claims above, and further in view of Sarin et al. (US 2003/0153829), herein referred to as Sarin.
Regarding claims 6, 11, the modified Jansen’s method discloses all the features/elements as claimed but lacks a detailed description on wherein identifying the center of rotation of the acetabulum or femur includes using a sphere fitter algorithm.
However, Sarin teaches using a sphere fitter algorithm (¶63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Jansen’s method with a sphere fitter algorithm as taught by Sarin, since such an algorithm is suitably used to calculate the center of a sphere (¶63).

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 4-6, under 35 U.S.C. 103(a), of the Remarks are directed to claim 2 and the combination of references (Jansen in view of David). In response to applicant's argument that the reference David is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case, the reference David is reasonably pertinent to the particular problem with which the applicant was concerned (e.g. obtaining information on a selected surface). The Examiner notes that the primary reference Jansen is in the field of endeavor (e.g. surgery, bones such as hip and femur). The primary reference Jansen further discloses a surface digitizing tool (56) (e.g. registration tool will gather surface information about bones, ¶87) but lacks the surface digitizing tool being flexible and deformed as placed against a selected surface of the anatomical part. However, David teaches a surface digitizing tool (figure 1B) being flexible (¶48) and deformed (¶48) as placed against a selected surface (¶47-¶50, ¶57). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jansen’s surface digitizing tool with a surface digitizing tool being flexible and deformed as placed against a selected surface as taught by David, since such a modification would be capable of matching the shape to be acquired and to provide geometric information (¶47-¶50, ¶57). Thus, by making the surface digitizing tool flexible/deformed would allow the surgeon to gather more data as it conforms to a selected surface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775